Citation Nr: 9906464	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  91-52 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on a claim for the cause of the veteran's death 
under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to service connection for heart disease as 
secondary to medications prescribed for a service-connected 
disability for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1950 to April 
1951.  He died on June [redacted], 1990.  The appellant is 
his surviving spouse.  

This appeal arose from a rating decision issued in October 
1990 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  That rating decision, in 
pertinent part, denied entitlement to service connection for 
the cause of the veteran's death and denied a claim of 
entitlement to service connection for heart disease, claimed 
as secondary to the veteran's service-connected psychiatric 
disorder to include the use of medications prescribed 
therefor, for purposes of accrued benefits.  The RO granted 
DIC under 38 U.S.C.A. § 1318, and denied as moot a claim for 
DIC based on a claim for the cause of the veteran's death 
under 38 U.S.C.A. § 1151.  By subsequent rating decisions in 
October 1991 and in September 1995, denial of DIC based on a 
claim under 38 U.S.C.A. § 1151 was confirmed.  These claims 
return to the Board following remand in April 1997.





FINDINGS OF FACT

1.  A favorable decision on the appeal for the cause of a 
veteran's death under 38 U.S.C.A. § 1151 would not effect the 
provision of benefits by the Secretary of Veterans Affairs to 
the appellant.

2.  The veteran died on June [redacted], 1990.

3.  The death certificate lists the immediate cause of death 
as congestive failure, due to cardiomyopathy; schizophrenia 
is, in pertinent part, listed as another significant 
condition contributing to, but not resulting in, the 
underlying cause of death.

4.  At the time of the veteran's death, a total evaluation 
had been in effect for paranoid schizophrenia for more than 
10 years.  

5.  By rating decision in October 1990, DIC benefits were 
granted the appellant under the provisions of 38 U.S.C.A. 
§ 1318.  

6.  There is no medical evidence that the veteran's service-
connected schizophrenia directly caused or contributed 
substantially or materially to the veteran's death due to 
congestive failure.  

7.  There is no etiologic relationship between medication 
prescribed for service-connected schizophrenia and the 
cardiac disease which caused the veteran's death.  


CONCLUSIONS OF LAW

1.  The Board has no jurisdiction over the appellant's claim 
of entitlement to service connection for cause of the 
veteran's death under 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§§ 511(a), 1151 (West 1991 & Supp. 1998).

2.  The appellant has not submitted a well-grounded claim 
that service-connected schizophrenia caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).

3.  The veteran's death was not proximately due to or the 
result of medication prescribed for service-connected 
schizophrenia.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that inadequate supervision and 
coordination of the veteran's VA care, given the combination 
of schizophrenia and heart disease, contributed to his death.  
She therefore contends that she is entitled to a favorable 
decision on a claim under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  The appellant also contends that the 
veteran's death was either directly due to his service-
connected schizophrenia or causally due to schizophrenia 
because that mental disability made it impossible for the 
veteran to understand or follow the regimen necessary to 
prevent complications of his heart disease.  The appellant 
alternatively contends that the heart disease which caused 
the veteran's death was proximately due to medications 
prescribed for the veteran's service-connected schizophrenia. 

The threshold question is whether these claims are well-
grounded within the meaning of 38 U.S.C.A. § 5107.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Slater v. Brown, 9 
Vet. App. 240, 243 (1996) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990)). In order for a service connection claim 
to be well grounded, there must be competent evidence of 
current disability (a medical diagnosis), competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and evidence of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The credibility of the evidence is presumed 
in determining whether a claim is well-grounded.  Id. at 506.

As discussed below, the Board finds that the appellant has 
not presented a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
finds that there is no further duty to assist the appellant 
in developing the facts of that claim.  The Board also finds 
that the appellant has presented a well-grounded claim that 
the cardiac disorders which caused the veteran's death 
resulted from medications the veteran was taking for his 
service-connected schizophrenia.  The Board further finds 
that all relevant facts as to this claim have been properly 
developed, and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a). 

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1998).  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Disability which is proximately due 
to or the result of service connected disease or injury is 
also service-connected.  38 C.F.R. § 3.310 (1998).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998). 

Service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b) (1998).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or lent assistance to producing death.  38 
C.F.R. § 3.312(c) (1998).

The death of a veteran who was continuously evaluated as 
totally disabled for 10 years prior to death is compensated 
as if the veteran's death were service-connected.  
38 U.S.C.A. § 1318 (West 1991).  If a veteran dies as the 
result of VA medical or surgical treatment, DIC is awarded in 
the same manner as if such death were service-connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998).

Factual Background

Some of the basic facts are not in dispute.  The death 
certificate indicates that the immediate cause of the 
veteran's death on June [redacted], 1990, was congestive 
failure.  Other significant conditions contributing to death, 
but not resulting in the underlying cause, were paranoid 
schizophrenia, diabetes, and hypercholesterolemia.  At the 
time of the veteran's death, service connection was in effect 
for paranoid schizophrenia.  A total evaluation had been in 
effect for that disability for more than 10 years prior to 
the veteran's death.  




1.  Claim for Benefits Pursuant to 38 U.S.C.A. § 1151

Benefits established under 38 U.S.C.A. § 1151 are treated 
"as if" service-connected.  Entitlement to death 
compensation established under 38 U.S.C.A. § 1151 and DIC 
under chapter 13 of title 38 of the United States Code are 
awarded for a qualifying additional disability or qualifying 
death of a veteran in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151.  Further, VA will pay benefits under chapter 13 to 
the surviving spouse of a deceased veteran who dies, not as 
the result of the veteran's own willful misconduct, and who 
was in receipt of compensation at the time of death for a 
service-connected disability that was, in pertinent part, 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, in the same manner as 
if the veteran's death were service connected.  38 U.S.C.A. 
§ 1318.  In this case, pursuant to an October 1990 rating 
decision, the appellant was awarded DIC benefits under 
38 U.S.C.A. § 1318 since the time of the veteran's death 
since the veteran had been awarded a total evaluation for a 
service-connected disability more than 10 years prior to his 
death.  

The Board further notes that, by decisions issued in July 
1990, the appellant received the maximum benefits permitted 
under the applicable statutory provisions for burial expenses 
and transportation expenses for which she applied.   See 
38 U.S.C.A. §§ 2302, 2308 (West 1991).  The Board notes that 
the veteran was interred in a national cemetery, so the 
appellant was not entitled to a plot allowance.  The Board 
also observes, parenthetically, that eligibility for Chapter 
35 educational assistance benefits had been established in a 
September 1973 rating decision, and permanency for purposes 
of Chapter 35 benefits had been established in a July 1975 
rating decision.

Thus, as the Board noted in its April 1997 remand, it appears 
that no additional benefits would be awarded the appellant 
were she to establish her entitlement to death compensation 
under 38 U.S.C.A. § 1151 as opposed to 38 U.S.C.A. § 1318.  
The Board observes that a favorable determination under the 
provisions of 38 U.S.C.A. § 1151 would entitle a claimant to 
applicable benefits under chapters 11 or 13 of title 38 of 
the United States Code.  Essentially, in this case, a 
favorable finding of "as if" service connection under 
38 U.S.C.A. § 1151 is the same as a finding of "as if" 
service connection under 38 U.S.C.A. § 1318, a benefit that 
has already been awarded the appellant.  Mintz v. Brown, 6 
Vet. App. 277, 281-283 (1994).  In its April 1997 remand, the 
Board notified the appellant that she had failed to 
demonstrate actual or potential entitlement to any additional 
benefits if the claim under 38 U.S.C.A. § 1151 were to be 
granted.  Neither the appellant nor her representative has 
identified any additional benefits available based on an 
award of benefits under 38 U.S.C.A. § 1318.  

Since the appellant has failed to demonstrate her actual or 
potential entitlement to any additional benefits if the claim 
under 38 U.S.C.A. § 1151 were to be granted, a decision on 
this claim would be, in essence, an advisory opinion.  Under 
the circumstances, the Board lacks jurisdiction to entertain 
the appellant's claim, because it does not arise "under a law 
that affects the provision of benefits by the Secretary."  
38 U.S.C.A. § 511(a) (West 1991); Mintz, 6 Vet. App. at 281-
283.  The Board lacks jurisdiction to adjudicate the 
appellant's claim in this instance, and the appeal must be 
denied.

2.  Entitlement to Service Connection for the Cause of the 
Veteran's Death
Based on Direct Causation by Schizophrenia

The appellant contends that the veteran's cardiac disorders 
were causally related to his service or to his service-
connected disability, schizophrenia, so as to entitle her to 
DIC benefits under 38 U.S.C.A. § 1310.  The Board notes that 
the appellant does not contend that a cardiac disorder was 
manifested in service, or that any cardiac disorder defined 
as chronic was noted during any applicable presumptive period 
following service, nor does the Board find any evidence of 
record which might support such a contention.

The record contains no competent evidence that the veteran's 
service-connected schizophrenia directly caused his death, 
nor does it appear that the appellant so contends.  The 
appellant testified that the veteran might, as a result of 
his service-connected schizophrenia, have been unable to 
understand and follow medical advice or correctly take 
medications prescribed to decrease the severity of his 
cardiac disorders.  The appellant contends that the veteran 
"would not have died so soon" if he had been able to take 
care of himself properly.  

However, review of the claims files reveals no competent 
medical evidence or opinion which establishes or suggests 
that the veteran was unable to or had not followed medical 
advice or properly take medications prescribed for his 
cardiovascular disorders as a result of his schizophrenia.  
Moreover, there is no competent medical evidence or opinion 
which establishes or suggests that any deviation from medical 
advice or prescribed medication regimen substantially or 
materially contributed to the veteran's death.

The summary of VA hospitalization in May 1990 to June 1990 
reflects that the veteran's schizophrenia was stable and was 
"not a major problem."  Nurses' notes reflect that the 
veteran responded appropriately to communications from the 
nursing staff.  A psychiatric note at the end of May 1990 
reflects that the veteran was alert, oriented, and in good 
reality contact.  He was cooperative in responding to 
questions, although he did not elaborate on responses or 
spontaneously offer information.  The veteran indicated that 
he was apprehensive because he had been informed that his 
heart disease was end-stage.  While this evidence covers only 
a brief portion of the veteran's medical history, the Board 
finds that the evidence does not support a picture of an 
individual whose psychiatric disability substantially or 
materially interfered with treatment of medical disorders.  
The evidence, in fact, appears to contradict, rather than 
support, the appellant's contention that the veteran's 
schizophrenia caused or contributed to his death.  

It is the province of health professionals to provide 
conclusions which require medical opinions as to causation.  
In the absence of medical evidence or opinion to support her 
claim, the appellant's lay opinion that the veteran's 
service-connected schizophrenia interfered with treatment of 
cardiac disorders so as to cause or contribute to his death 
is an insufficient basis upon which to grant the claim, or, 
in this case, to find it plausible.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience).

A "well grounded" claim for service connection for the 
cause of the veteran's death requires, among other evidence, 
medical evidence of a causal nexus between the inservice 
injury or disease and the cause of death.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Under these circumstances, the Board finds 
that the appellant has not met her initial burden of 
submitting evidence of a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a).  The duty to assist is not triggered 
until a well-grounded claim is established.  The Board finds 
that VA has no obligation to further develop the claim.  See 
Epps, 126 F.3d at 1468-70.

In reaching this determination, the Board recognizes that the 
RO did not specifically inform the appellant that her claim 
was not well-grounded.  The Board has, therefore, considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  Because 
the outcome would be the same whether the claim was treated 
as not well-grounded or adjudicated on the merits, the Board 
concludes that she has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for the VA benefits claimed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

3.  Claim for Service Connection for Heart Disease 
As Proximately Caused by Service-Connected Disability

As an initial matter, the Board notes that, prior to his 
death, the veteran had filed a claim of entitlement to 
service connection for heart disease as proximately due to 
medications he took for schizophrenia.  The appellant's 
timely application for benefits as the veteran's surviving 
spouse may, therefore, include a valid claim for accrued 
benefits.  38 C.F.R. §§ 3.152(b), 3.1000 (1998); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

VA outpatient records dated in May 1982 and June 1982 reflect 
that left bundle branch block was disclosed in a May 1982 
EKG.  Outpatient records dated in August 1982 noted that 
development of left bundle branch block, together with the 
veteran's hypertriglyceridemia and his smoking history, put 
the veteran in a high-risk category for development of 
coronary atherosclerosis.  During VA hospitalization from 
late August 1982 to October 1982, a radionuclide 
ventriculogram disclosed an ejection fraction of 28 percent.  
The providers treating the veteran's cardiac disorders 
questioned whether use of chlorpromazine (Thorazine) could be 
etiologically related to the veteran's cardiac disorders, 
noting that chlorpromazine "has been known to cause 
cardiomyopathy with generalized deposition of 
mucopolysaccaride."  The veteran's history of taking 
chlorpromazine "for some time" and use of "very high doses 
in the past" was noted.  Chlorpromazine was discontinued, 
and other medications were utilized for treatment of the 
veteran's psychiatric disability.  No significant change in 
the ejection fraction or left ventricular function was found 
thereafter.  The diagnosis assigned on the veteran's 
discharge was congestive cardiomyopathy of unknown etiology.  

Subsequent VA records dated in February 1986 suggested that 
the veteran's left ventricular function was "probably" 
secondary to coronary artery disease.  However, in May 1988, 
the veteran underwent heart catheterization and coronary 
angiogram.  An enlarged left ventricle with generalized 
hypokinesia without significant coronary artery disease was 
diagnosed.  The physician opined that the veteran had "some 
sort of cardiomyopathy," the etiology of which "has to be 
determined."  

Outpatient records dated in March 1990 reflect that the 
veteran had hypertrophic cardiomyopathy, which "could be 
secondary to diabetes" or could be idiopathic.  The 
discharge summary of the veteran's final hospitalization, in 
May 1990 to June 1990, states that the veteran had 
myocardiopathy of unknown origin.  The records of that 
hospitalization reflect that the veteran's wife initially 
granted, then revoked, permission to perform an autopsy.  

Because the veteran's death certificate listed schizophrenia 
as a condition contributing to death, but not resulting in 
the cause of death, the appellant was offered the opportunity 
to obtain in writing the opinion of the physician who 
prepared the death certificate as to the relationship between 
the veteran's psychiatric disability and his cardiac disease.  
However, the physician declined to provide such opinion.  

In a March 1998 VA medical opinion, based on review of the 
veteran's entire claims folder, the reviewer noted that 
"high dosages" of Thorazine referenced in an October 1982 
discharge summary were, in fact, "well within" the normal 
prescribing range.  Following review of the medications 
utilized in the case and the reported side effects in the 
professional literature, the reviewer opined that it was not 
likely that cardiomyopathy and congestive heart failure were 
caused by medications.  

The appellant's claim that the veteran's cardiac disease was 
due to medications prescribed for schizophrenia is well-
grounded, in that the 1982 VA records suggest that such an 
etiology was possible.  However, the clear preponderance of 
the medical evidence reflects that, although several 
possibilities for the etiology of the veteran's cardiac 
disease were considered and investigated, the etiology of his 
cardiac disease remained unknown.  The medical evidence 
further reflects that it was unlikely that the cardiac 
disease was due to medications.  

Thus, the preponderance of the medical evidence is against a 
finding that the veteran's cardiac disease was etiologically 
related to use of medications utilized to treat the veteran's 
service-connected schizophrenia.  The evidence to establish 
such an etiological relationship is not in equipoise to 
warrant a more favorable determination.  The appeal for 
accrued benefits on this basis must be denied.  


ORDER

The claim of entitlement to DIC based on a claim for benefits 
for the veteran's death under 38 U.S.C.A. § 1151 is denied.

Service connection for the cause of the veteran's death is 
denied.

The claim of entitlement to service connection for heart 
disease as secondary to medications prescribed for a service-
connected disability for purposes of accrued benefits, is 
denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

